DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-53 are pending upon entry of amendment filed on 4/3/20.

Applicant’s election of group I, claims 1-51 with traverse in the reply filed on 7/23/21 has been acknowledged.   

Applicant’s traversal is based on both groups are drawn to formulation comprising CTLA-4 antibody.  As discussed in the restriction requirement mailed on 6/28/21, they are considered distinct inventions.

The restriction requirement is still deemed proper and therefore made FINAL.

Accordingly, claims 52- 53 is withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-51 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 10/30/19, 4/9/21, 4/13/21, 4/21/21 and 7/16/21 have been acknowledged.

All Non-English patent literatures have been considered to extent to its English abstract. If further consideration is required, applicant is required to provide English translation.

4.	The oath filed on 10/30/19 has been acknowledged.

s 4-22 and 26-51 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 7.  See MPEP § 608.01(n).  Accordingly, the claims 4-22 and 26-51 have not been further treated on the merits.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2009/0130119 (IDS reference).

The ‘119 publication teaches pharmaceutical compositions CTLA antibody at 20mg/ml, 0.1mg/ml EDTA (antioxidant), 20mM histidine, 0.2mg/ml polysorbate  and 84mg/ml of trehalose (about 8%) as in claim 1 of the instant application (see claim 19-20).
Therefore, the reference teachings anticipate the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2009/0130119 (IDS reference) in view of CA2956000 (IDS reference) and U.S. Pub. 2009/0217401.

The teachings of the ‘119 publication have been discussed, supra.

The disclosure of the ‘119 publication differs from the instant claimed invention in that it does not teach the use of the SEQ ID Nos:35-40, 48, 88 as in claims 2-3 and 23-25 and use of PD-1 antibody as in claims 23-25 of the instant application. 

The ‘000 discloses claimed SEQ ID Nos:35-40, 48 and 88 (note SEQ ID NO:27-32, 6, 10, 14 and 18) and the humanized improve performance of antibody in therapy (p. 16, 32-39).

The ‘401 publication discloses use of PD-1 antibody with CTLA-4 antibody in tumor treatment (claims).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize humanized antibody as set forth in SEQ ID Nos:35-40, 48 and 88 and addition of PD-1 antibody as in ‘000 publication and 401 publication into CTLA-4 antibody formulation taught by the ‘119 publication.  



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
September 8, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644